Citation Nr: 1232063	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran requested a hearing before the Board in February 2010 and was scheduled for a videoconference hearing in November 2011.  In an October 2011 written statement, the Veteran's representative indicated that the Veteran would be unable to attend such hearing due to health reasons.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's hypothyroidism was manifested by the need for continuous medication required to control such condition (Synthroid), anxiety, and complaints of fatigue; there was no objective evidence of constipation, mental sluggishness, mental disturbance, muscular weakness, cold intolerance, bradycardia, cardiovascular involvement, or sleepiness.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.119, Diagnostic Code 7903 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.  

The Veteran was notified that his claim was awarded with an effective date of May 6, 2008, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  Moreover, the Veteran was represented by a Veteran's Service Organization and its counsel for part of the adjudication of the claim, and has subsequently been represented by a private attorney since.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient and private treatment records, obtained Social Security Administration (SSA) records, afforded the Veteran examinations, and assisted the Veteran in obtaining evidence.  Subsequent to the August 2008 VA examination for hypothyroidism in connection with the Veteran's initial claim for service connection, the Veteran was not provided a specific VA examination that solely addressed his service-connected hypothyroidism disability.  However, he was provided two VA general examinations which sufficiently addressed the manifestations of the disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Initial Rating - Hypothyroidism

In the August 2008 rating decision on appeal, the RO granted service connection and assigned a 10 percent disability evaluation under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 for the Veteran's hypothyroidism, noting a March 2008 VA outpatient treatment record which demonstrates hypothyroidism and a prescription of Synthroid to treat it.  The RO further noted the August 2008 VA examination report which indicates a positive association between the Veteran's service-connected laryngeal carcinoma disability and his hypothyroid disability.  

The Veteran maintains that he is entitled to an initial disability evaluation in excess of 10 percent for his hypothyroidism disability.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The appeal stems from an initial rating, and the Board must consider whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Hypothyroidism is evaluated under 38 C.F.R. § 4.119, DC 7903.  Under DC 7903, a 10 percent rating is warranted when there is evidence of hypothyroidism with fatigability or continuous medication required for control; a 30 percent rating is warranted when there is fatigability, constipation, and mental sluggishness; a 60 percent rating is warranted when there is muscular weakness, mental disturbance, and weight gain; and, a 100 percent rating is warranted when there is evidence of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 7903.  

A March 2008 VA outpatient treatment record notes an assessment of hypothyroidism.  The Veteran indicated that he stopped taking Synthroid because he did not know that he had to take it indefinitely.  The examiner noted that the Veteran would restart Synthroid.  On examination, the Veteran's heart rate and rhythm were normal.  There was evidence of weight gain; however, it was a positive gain, as the Veteran's dysphagia (unrelated to hypothyroidism) had improved, and he was told to discontinue nutritional supplements.  

The Veteran underwent a VA examination in August 2008 in connection with his claim for service connection for hypothyroidism.  At the time, the Veteran reported that his diagnosis of hypothyroidism followed his August 2006 diagnosis of laryngeal cancer and that he was prescribed Synthroid medication to treat his hypothyroidism.  He reported that he experienced anxiety, as well as pressure symptoms and difficulty swallowing pills or solid food.  He reported that he retired from his job as a sheet metal worker in December 2004 because the company he was working for let him go due to lack of work.    

On examination, there was no evidence of depression, psychosis, or dementia.  There was no evidence of muscular weakness.  There was evidence of elevated thyroid-stimulating hormone (TSH) levels.  The diagnosis was hypothyroidism secondary to treatment for laryngeal cancer.  The examiner prescribed Synthroid.  The examiner noted that the Veteran's reported pressure symptoms were most likely due to the direct effects of his radiation exposure incurred during his treatment for laryngeal cancer, rather than from an enlarged thyroid.  The examiner concluded that there were no significant effects on the Veteran's usual occupation or daily activities due to his hypothyroid disability.      

A September 2008 private treatment record demonstrates the Veteran sought treatment for an unrelated health issue; however, he did not complain of, nor was there was any objective evidence of weakness, a change in bowel habits, weight gain, cardiovascular problems, or mental sluggishness or disturbance.  The assessment included fatigue malaise; however, such symptom was associated with the diagnosis of pharyngitis.  

An October 2008 private treatment record shows the Veteran sought treatment for an unrelated health issue; however, he did not complain of, nor was there was any objective evidence of weakness, a change in bowel habits, weight gain, cardiovascular problems, or mental sluggishness or disturbance.  

A December 2008 VA outpatient treatment record shows that the Veteran's weight remained stable.  The examiner's findings includes a notation indicating that there was improvement of the Veteran's hypothyroidism.  

A January 2009 private treatment record shows the Veteran sought treatment for an unrelated health issue; however, he did not complain of, nor was there was any objective evidence of weakness, a change in bowel habits, weight gain, cardiovascular problems, or mental sluggishness or disturbance.  

A February 2009 VA outpatient treatment record notes an assessment of hypothyroidism and the continuation of Synthroid at the current dose.  On examination, the Veteran was alert and oriented.  There was no evidence of cardiovascular problems, as first and second heart sounds (S1 and S2) were normal and there was no murmur, rub, or gallop.    	

A March 2010 VA outpatient treatment record notes a history of hypothyroidism.  The Veteran reported that he was doing well, aside from dysphagia (an unrelated health issue).  On examination, the Veteran was alert and oriented.  There was no evidence of any cardiovascular problems, as S1 and S2 were normal and there was no murmur, rub, or gallop.  The assessment included anxiety with continued medication at bedtime.

In a May 2010 statement, the Veteran's wife reported that the Veteran's thyroid was removed due to the nature of his cancer and treatments.  There is, however, no medical evidence of record reflecting such.  She further reported that, as a result of radiation treatment for larynx cancer, the Veteran's suffers from extreme fatigue, as well as lack of stamina.  

The Veteran underwent a VA general examination in June 2010.  At the time, the Veteran reported a history of hypothyroidism associated with laryngeal cancer.  The Veteran denied a history of constipation and weakness.  He reported that he was currently prescribed Synthroid medication for his hypothyroid condition.  

On examination, the was no evidence of weight change.  There was no evidence of cardiovascular problems, to include congestive heart failure or pulmonary hypertension, and heart sounds as well as rhythm were regular.  Gastrointestinal examination was normal, to include bowel inspection and sounds.  Musculoskeletal examination was negative for any abnormalities and muscle strength was a 5/5.  The diagnoses included laryngeal squamous cell carcinoma with residual hypothyroidism, and bilateral restless leg syndrome.  The examiner noted that the effect of the diagnoses on the Veteran's occupational activities include a lack of stamina, weakness, or fatigue.  The examiner concluded that the effect of the diagnoses on the Veteran's daily activities, namely, chores and shopping, were moderate.    

The Veteran underwent a second VA general examination in February 2011.  He reported a history of laryngeal squamous cell cancer and symptoms such as a sore throat and difficulty swallowing, as well as constant hoarseness.  He denied a history of cardiovascular problems, constipation, and weakness.  He reported that he was currently prescribed Synthroid medication for his hypothyroid condition.  

On examination, there was no evidence of weight change.  There was no evidence of cardiovascular problems, to include congestive heart failure or pulmonary hypertension, and heart sounds as well as rhythm were regular.  Gastrointestinal examination was normal, to include bowel inspection and sounds.  Musculoskeletal examination was negative for any abnormalities and muscle strength was a 5/5.  The diagnoses included laryngeal squamous cell carcinoma status post chemotherapy   with residual hypothyroidism, and bilateral restless leg syndrome.  The examiner noted that the effect of the diagnoses on the Veteran's occupational activities included a lack of stamina, weakness, and fatigue.  The examiner concluded that the effect of the diagnoses on the Veteran's daily activities, namely, chores and shopping, as well as sports and exercise, were moderate. 

The evidence reflects that the Veteran has consistently reported anxiety, occasional fatigue, and that he takes thyroid medication (Synthroid) daily.  These symptoms are contemplated by the currently assigned 10 percent disability evaluation.  The Veteran reported that he has not experienced constipation, mental sluggishness, mental disturbance (depression, slowing of thought, or dementia) muscle weakness, weight gain, or cardiovascular problems; manifestations required for a higher evaluation.  Moreover, the objective medical evidence of record does not demonstrate such manifestations.  

To the extent that the Veteran and his wife have reported fatigue as a result of the Veteran's hypothyroidism, the current 10 percent rating contemplates such manifestation.  

The Veteran has not worked since 2004 due to being laid off.  The February 2011 VA examiner stated that the effect of the Veteran's diagnoses on his occupational activities, to include his hypothyroidism, include a lack of stamina, weakness, and fatigue.  However, to warrant the next higher 30 percent rating, the objective evidence of record must show that the Veteran has constipation and mental sluggishness in addition to fatigability.  While the February 2011 VA examiner's findings and the Veteran and his wife's contentions are acknowledged, there is no evidence of record demonstrating constipation or mental sluggishness.  
The preponderance of the evidence is against an initial disability evaluation in excess of 10 percent; there is no doubt to be resolved; and an initial disability evaluation in excess of 10 percent for hypothyroidism is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

In a March 2011 rating decision, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted, effective April 22, 2010.  Evidence at that time showed the Veteran was unemployable because of service-connected residuals of his laryngeal carcinoma, then rated 50 percent disabling, as well as several other service-connected disabilities, including hypothyroidism, which resulted in a 70 percent combined rating.  

Extraschedular Consideration

The schedular criteria are adequate.  Increased evaluations for hypothyroidism are possible upon a showing of additional manifestations that are not demonstrated by the evidence of record.   There is no evidence of hospitalization or marked interference with employment based on hypothyroidism alone and extraschedular consideration is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

An initial disability evaluation in excess of 10 percent for hypothyroidism is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


